Citation Nr: 0618425	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-13 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for status post right knee 
arthroplasty, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in August 2005 for further development.  

Pursuant to the Board remand, the veteran was scheduled for 
VA examinations.  These were scheduled to take place in 
October 2005 and December 2005.  The veteran failed to report 
for these examinations or provide good cause for his failure 
to report.  The Board notes that when a VA examination is 
scheduled in conjunction with a claim for increased benefits, 
and the veteran, without good cause, fails to report for such 
an examination, the claim shall be denied.  38 C.F.R. § 
3.655(a)-(b) (2005).  However, since the veteran did report 
for examinations in July 2002 and April 2003 (prior to the 
remand) the Board will decide the veteran's claim based on 
the available records.  

The Board also notes that the veteran had requested a video 
hearing; however, he withdrew his hearing request by way of a 
July 2005 statement.  

Finally, the Board notes that the veteran had other claims 
pending during the pendency of this appeal.  The veteran's 
claim for service connection for a thoracic spine disability 
was denied in June 2004.  The veteran failed to file a timely 
notice of disagreement (NOD).  The veteran's claim for 
service connection for right leg edema was denied in January 
2004.  He filed a timely NOD and the RO issued a statement of 
the case in July 2004.  The veteran did not file a 
substantive appeal with regards to the issue.  Finally, the 
veteran's claim for a compensable rating for service 
connected residuals of a concussion was denied by the Board 
in August 2004.  As such, none of these claims are ripe for 
Board review at this time.   


FINDING OF FACT

The veteran's service-connected status post right knee 
arthroplasty is manifested by increased size, slight crepitus 
with range of motion (which is approximately zero to 116 
degrees without evidence of pain); and no more than moderate 
lateral instability.  It is not manifested by severe painful 
motion or weakness.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
status post right knee arthroplasty have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5055 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, a rating decision was 
issued in September 2002.  In May 2003, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the May 2003 notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating for status 
post right knee arthroplasty, but there has been no notice of 
the specific rating criteria used to evaluate the veteran's 
disability.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
May 2003 that notified the appellant of what information and 
evidence is needed to substantiate his claim, what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  As noted earlier, additional examination was 
scheduled to obtain a current indication of the severity of 
the disability in question, but the veteran failed to report.  
There is no indication of relevant, outstanding records which 
would support the appellant's claims.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all the foregoing 
reasons, the Board concludes that VA's duties to the 
appellant have been fulfilled with respect to the issues on 
appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected status post right knee 
arthroplasty warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected status post right knee 
arthroplasty has been rated by the RO under the provisions of 
Diagnostic Code 5055.  Under this regulatory provision, a 
rating of 60 percent is warranted where the veteran suffers 
from chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  For intermediate degrees 
of residual weakness, pain or limitation of motion, the 
veteran is to be rated under codes 5256, 5261, or 5262.  
Pursuant to Diagnostic Code 5055, a 30 percent rating is the 
minimum for total knee replacement.   

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5256), a 30 
percent rating is warranted for ankylosis of the knee in a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees.  A 40 percent rating is 
warranted for ankylosis of the knee in flexion between 10 
degrees and 20 degrees.  A 50 percent rating is warranted for 
ankylosis of the knee in flexion between 20 degrees and 45 
degrees.  A 60 percent rating is warranted for extremely 
unfavorable ankylosis of the knee in flexion at an angle of 
45 degrees or more.      

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5261), a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees. 

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5262) 
concerning impairment of the tibia and fibula, a 10 percent 
rating is warranted for malunion of the tibia or fibula with 
a sight knee or ankle disability.  A 20 percent rating is 
warranted for malunion of the tibia or fibula with a moderate 
knee or ankle disability.  A 30 percent rating is warranted 
for malunion of the tibia or fibula with a marked knee or 
ankle disability.  A 40 percent rating is warranted for 
nonunion of the tibia or fibula, with loose motion, requiring 
a brace.  

Other applicable diagnostic codes include Diagnostic Code 
5003 (arthritis); Diagnostic Code 5257 (recurrent subluxation 
or lateral instability), and Diagnostic Code 5260 (limitation 
of leg flexion). 

Pursuant to Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003. 38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  NOTE 
(2): The 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 
4.71a.

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the veteran 
experiences severe subluxation or lateral instability 

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees. 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Factual Background

In this case, the veteran underwent right knee arthroscopy 
with debridement of the lateral meniscus on January 14, 1999.  
He filed his claim for an increased rating in June 2002.  He 
subsequently underwent a VA examination in July 2002.  He 
acknowledged that his knee was stable, but complained that it 
was always swollen.  He also reported that it hurts much of 
the time; and that he takes ibuprofen frequently and 
hydrocodone up to twice a day for the pain.  The clinician 
noted that he was treated as an outpatient once in June 2000 
and that he failed to report for his orthopedic appointment 
scheduled for later that year.  There had been no other 
orthopedic visits.  The veteran stated that he could not walk 
long distances, and that he used a cane for support.  The 
clinician noted that the veteran was seen in the emergency 
room in April 2001 after having fallen five feet off of a 
ladder.  The clinician noted that he had previously sought 
treatment for a swollen right foot and ankle.  Although these 
symptoms have continued, he opined that they are not related 
to his knee disability.  

Upon examination, the veteran's gait (without the cane) was 
slow and nonantalgic.  He was able to toe stand but not toe 
walk.  He was able to heel walk.  He was able to fully squat 
with the knee flexed beyond 90 degrees.  He had no difficulty 
getting on and off of the examination table.  The right knee 
was increased in size compared to the left knee "as would be 
expected with total knee arthroplasty."  There was slight 
crepitus with range of motion (which was to 118 degrees 
without evidence of pain).  There was no AP instability, but 
there was mild lateral movement of the knee.  The clinician's 
impression was that the veteran was status post total right 
knee arthroplasty and that he appeared to be doing fairly 
well.  His addendum noted a "Satisfactory arthroplasty."  

The veteran underwent another VA examination in April 2003 at 
which time he complained of severe right knee pain and the 
inability to be on his feet for long periods of time.  The 
examination was scheduled in conjunction with a service 
connection claim for right lower leg swelling (as secondary 
to his service connected right knee total arthroplasty).  
Upon examination, range of motion was from zero to 116 
degrees.  The clinician also noted that there was significant 
lateral instability (as there had been at the previous 
examination).  

VA outpatient records from March 2003 to March 2005 show 
several complaints for bilateral lower extremity swelling 
(edema); but they are devoid of any complaints regarding the 
right knee.  



Analysis

The veteran's service-connected status post right knee 
arthroplasty has been rated as 30 percent disabling under the 
provisions of Diagnostic Code 5055.  This represents the 
minimum rating for total knee replacement.  In order to 
warrant the next highest rating of 60 percent under 
Diagnostic Code 5055, the veteran must suffer from chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.   

In January 1999, the veteran underwent right knee arthroscopy 
with debridement of the lateral meniscus.  At the veteran's 
July 2002 VA examination, the clinician noted that the 
veteran was treated only once in June 2000 and that he failed 
to report for a subsequent orthopedic appointment.  The 
clinician noted that there had been no other orthopedic 
visits.  The veteran stated that he could not walk long 
distances, and that he used a cane for support.  Finally, the 
clinician noted that the veteran was status post total right 
knee arthroplasty and that he appeared to be doing fairly 
well. 

The Board finds that the relative lack of medical treatment 
from January 1999 to July 2002 to be probative to the issue 
of "chronic" residuals.   Furthermore, despite of the 
subjective complaints of pain, it appears that the veteran 
was doing fairly well as of July 2002.  The preponderance of 
the evidence is against a finding that the veteran suffers 
from chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.   

For intermediate degrees of residual weakness, pain or 
limitation of motion, the veteran is to be rated under codes 
5256, 5261, or 5262.  

The Board notes that Diagnostic Code 5256 concerns ankylosis 
of the knee.  There is no evidence that the veteran's right 
knee is ankylosed.  To the contrary, at the veteran's July 
2002 VA examination, the veteran's range of motion was zero 
to 118 degrees without evidence of pain.  At his April 2003 
VA examination, his range of motion was from zero to 116 
degrees.  

A rating in excess of 30 percent is warranted under 
Diagnostic Code 5261 for leg extension limited to 30 degrees.  
As noted above, the veteran underwent range of motion studies 
in July 2002 and April 2003.  The veteran showed full 
extension at both examinations.

A rating in excess of 30 percent is only warranted under 
Diagnostic Code 5262 for nonunion of the tibia or fibula, 
with loose motion, requiring a brace.  There is no indication 
in the medical records that the veteran's condition more 
nearly approximates to nonunion of the tibia and fibula; or 
that the veteran is required to wear a brace.    

The veteran's representative argued in its May 2005 Statement 
of Accredited Representative that the veteran should be 
granted a separate 10 percent rating for arthritis consistent 
with the findings in General Counsel ("GC") Opinion 23-97.  
The Board notes that the GC opinion allows separate ratings 
to be granted for arthritis and instability of a knee.  
Specifically, the veteran's disability can be rated 
separately under Diagnostic Codes 5003 and 5257.  The Board 
notes that the GC opinion does not allow a separate rating 
for arthritis to be added to the veteran's rating under 
Diagnostic Code 5055 (under which the veteran is currently 
rated). 

The Board notes that if the veteran were to be rated under 
Diagnostic Codes 5003 and 5257, the result would still fail 
to yield a rating in excess of 30 percent. Pursuant to 
Diagnostic Code 5257, a rating of 10 percent is warranted 
when the veteran experiences slight subluxation or lateral 
instability.  A rating of 20 percent is warranted when the 
veteran experiences moderate subluxation or lateral 
instability.  A rating of 30 percent is warranted when the 
veteran experiences severe subluxation or lateral 
instability.  The claims file reveals that at the veteran's 
July 2002 VA examination, the veteran admitted that his knee 
was stable, but complained that it was always swollen.  He 
also indicated that he could not walk long distances, and 
that he used a cane for support.  Upon examination, the 
clinician found no AP instability, but there was mild lateral 
movement of the knee.  At the veteran's April 2003 
examination, the clinician noted that there was significant 
lateral instability (as there had been at the previous 
examination).  

The Board declines to view the above findings as showing 
severe subluxation or lateral instability.  The description 
of the instability as significant, when viewed in light of 
the 2002 examination description of the instability as mild, 
leads the Board to conclude that the instability is no more 
than moderate.  As such, should the veteran be rated under 
Diagnostic Code 5257, he would be entitled to a rating of 20 
percent.  If the veteran were to be given a separate rating 
of 10 percent under Diagnostic Code 5003 (as the veteran's 
representative has suggested), the veteran's combined rating 
would equal 30 percent (20 percent under Diagnostic Code 
5257; and 10 percent under Diagnostic Code 5003).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 30 percent for status post 
right knee arthroplasty must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement for a rating in excess of 30 percent for status 
post right knee arthroplasty is not warranted.  The appeal is 
denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


